Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-8 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made

Claims 1, 3, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Sawa et al. (US 2013/0275972, hereinafter Sawa) in view of Greenberg et al. (US 2013/0003538, hereinafter Greenberg).

Regarding claim 1, Sawa discloses 
An integrated circuit device comprising (Fig. 1, paragraph [0034]: in recent years, the root bridge b40 and the address protection mechanism b6 are sometimes sold packaged in the same chip that holds a CPU):
a function block configured to provide a functionality (paragraph [0032]: In SR-IOV applications, each virtual function (VF) is assigned or given a portion of the overall amount of computing resources. In this manner, all of the computing resources of the SR-IOV controller can be divided into multiple virtual functions); and
virtualization management circuitry (paragraph [0039]: The hypervisor b330, which is stored in the physical main memory in this embodiment, does not always need to be stored in the physical main memory and the physical computer may be configured so as to include, for example, hardware that has a similar function) configured to provide a first virtual machine associated with a ... customer access to the function block before providing a second virtual machine associated with a ... customer access to the function block based on data indicating that the virtual machine is associated with the firs customer and the second virtual machine is associated with the ... customer (paragraph [0005]: user virtual machine, which is a virtual machine for a user; paragraph [0040]: Examples of the IO devices include a network IO device for holding a network communication, a storage IO device for operating storage, and a graphic IO device for outputting to a display. Those IO devices are connected (coupled) to a display b56, a network b55, external storage b54, and other types of equipment; paragraph [0041]: he IOV devices b50 which are physical IO devices with a sharing function as that of an SR-IOV device each include at least one Physical Function (PF) b51 and at least one Virtual Function (VF) b52; paragraph [0094]: The virtual machine schedule table b334 includes, for example, a user virtual machine ID c301, a continuous running time c302, an executability flag c303, and an execution status c304. Each virtual machine maintains the state of being executed for the length of the continuous running time only when the executability flag is "executable". For example, in the case of the virtual machine schedule table b334 of FIG. 17, three user virtual machines, 1, 2, and 3, are put into operation in turn; paragraph [0100]: Only the user virtual machines b310 that have "executable" as the executability flag are thus put into operation in turns, to thereby avoid moving processing to the user virtual machine b310 that is written in a line where the executability flag is "inexecutable").
Sawa does not disclose a first virtual machine associated with a first customer ... a second virtual machine associated with a second customer access to the function block based on data indicating that the first virtual machine is associated with the first customer and the second virtual machine is associated with the second customer. Greenberg discloses first virtual machine associated with a first customer before providing a second virtual machine associated with a second customer access to the function block based on data indicating that the first virtual machine is associated with the first customer and the second virtual machine is associated with the second customer (paragraph [0033]: tenant may buy one or more VMs which run the tenant's application code on a server in isolation from any other tenant VMs. In FIG. 4, a first tenant entity has a VM 160 and a second tenant entity has a VM 162. Tenant VM 160 may have first applications 164, processes, etc., running for the first tenant. Similarly, tenant VM 162 has software, second applications 166, etc., running for the second tenant; paragraph [0044]: Some NICs for virtualized data centers include additional hardware offloads that allow guest VMs to directly access the hardware, bypassing the CPU and avoiding latency overheads of passing packets through the hypervisor. Using the PCI (peripheral component interconnect) SR-IOV (single-root I/O virtualization) interface, the hypervisor can bind VMs to dedicated virtual contexts that each provide the abstraction of a dedicated NIC). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Sawa by binding VMs including VM1 associated with a first tenant and VM2 associated with a second tenant to dedicated virtual contexts by using SR-IOV interface of Greenberg. The motivation would have been to take advantage of virtualization-aware NICs (Greenberg paragraph [0044]).

Regarding claim 3, Sawa discloses 
comprising input/output (I/O) circuitry configured to enable communication between the integrated circuit device and a second integrated circuit device that hosts the first and second virtual machines (Fig 1, paragraph [0034]: in recent years, the root bridge b40 and the address protection mechanism b6 are sometimes sold packaged in the same chip that holds a CPU. In other packaging designs, a part of or entirety of the address protection mechanism is packaged as software in a hypervisor. A plurality of sets of those function blocks may also be installed in the physical computer. The description of this embodiment uses PCI terms, but this invention as a whole is not limited to PCI and PCI-compatible protocols such as PCI-X and PCI Express; paragraph [0035]: The physical main memory b300 stores a user virtual machine b310, a management virtual machine b320, and a hypervisor b330. Command programs that a CPU can execute are written in those components, and are executed by the physical CPU (b2), thereby putting those components in operation; paragraph [0050]: The IOV devices b50, the non-IOV device b53, and other input/output (IO) devices are devices for executing input/output (IO) processing).

Regarding claim 4, Sawa discloses 
wherein the I/O circuitry comprises the virtualization management circuitry (paragraph [0008]: An aspect of this invention is a computing machine, including: a memory for storing a first virtual machine, a second virtual machine, and a hypervisor, which manages the first virtual machine and the second virtual machine; and a shared IO device which is used by the first virtual machine and the second virtual machine).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sawa et al. (US 2013/0275972, hereinafter Sawa) in view of Greenberg et al. (US 2013/0003538, hereinafter Greenberg) as applied to claim 1, and further in view of Bert et al. (US 2014/0229941, hereinafter Bert).

Regarding claim 2, Sawa in view of Greenberg does not disclose wherein the data indicates that the first virtual machine has a higher priority than the second virtual machine. Bert discloses wherein the data indicates that the first virtual machine has a higher priority than the second virtual machine (paragraph [0034]: VM1 has priority over VM2, so VM1 will pull 16 process commands from VF1 and then priority shifts to VF2 to process 8 process commands). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Sawa in view of Greenberg by assigning higher priority to VM1 over VM2. Of Bert. The motivation would have been to avoid contention of processing commands from different VMs, (Bert paragraph [0018]).

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Sawa et al. (US 2013/0275972, hereinafter Sawa) in view of Greenberg et al. (US 2013/0003538, hereinafter Greenberg) as applied to claim 1, and further in view of Xie et al. (US 2017/0126487, hereinafter Xie).

Regarding claim 5, Sawa in view of Greenberg does not teach wherein the integrated circuit device comprises a programmable logic device. Xie teaches wherein the integrated circuit device comprises a programmable logic device (paragraph [0046]: the FPGA includes M partial reconfigurable PR areas, a configuration module, and a data flow forwarding module, where a hardware resource in the FPGA is allocated to the PR areas). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Sawa in view of Greenberg by allocating hardware resource to PR areas within FPGA of Xie. The motivation would have been to reduce VM processing and improve processing efficiency and process speed of an entire system (Xie paragraph [0031]).

Regarding claim 6, Sawa in view of Greenberg does not teach wherein the programmable logic device comprises a field-programmable gate array (FPGA). Xie teaches wherein the programmable logic device comprises a field-programmable gate array (FPGA) (paragraph [0046]: the FPGA includes M partial reconfigurable PR areas, a configuration module, and a data flow forwarding module, where a hardware resource in the FPGA is allocated to the PR areas). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Sawa in view of Greenberg by allocating hardware resource to PR areas within FPGA of Xie. The motivation would have been to reduce VM processing and improve processing efficiency and process speed of an entire system (Xie paragraph [0031]).

Regarding claim 7, Sawa in view of Greenberg does not teach wherein the function block is implemented on a reconfigurable portion of the FPGA. Xie teaches wherein the function block is implemented on a reconfigurable portion of the FPGA (paragraph [0046]: the FPGA includes M partial reconfigurable PR areas, a configuration module, and a data flow forwarding module, where a hardware resource in the FPGA is allocated to the PR areas). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Sawa in view of Greenberg by allocating hardware resource to PR areas within FPGA of Xie. The motivation would have been to reduce VM processing and improve processing efficiency and process speed of an entire system (Xie paragraph [0031]).

Regarding claim 8, Sawa in view of Greenberg does not teach wherein the function block is implemented on hard logic of the FPGA. Xie teaches wherein the function block is implemented on hard logic of the FPGA (paragraph [0046]: the FPGA includes M partial reconfigurable PR areas, a configuration module, and a data flow forwarding module, where a hardware resource in the FPGA is allocated to the PR areas). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Sawa in view of Greenberg by allocating hardware resource to PR areas within FPGA of Xie. The motivation would have been to reduce VM processing and improve processing efficiency and process speed of an entire system (Xie paragraph [0031]).

Allowable Subject Matter
Claims 9-20 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in [0037] CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to [0037] CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISLEY KIM whose telephone number is (571)270-7832.  The examiner can normally be reached on 9:30 A.M - 6:30 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SISLEY N KIM/Primary Examiner, Art Unit 2196                                                                                                                                                                                                        5/7/2022